ARNOLD, Chief Judge.
Upon review of this record, we find that the Industrial Commission improperly reversed the decision of the Deputy Commissioner.
We recognize the well-established rule that the Industrial Commission has authority to review a decision of a Deputy Commissioner and, where appropriate, to amend the opinion and award. N.C. Gen. Stat. § 97-85 (1991). “These powers are ‘plenary powers to be exercised in the sound discretion of the Commission’ and should not be reviewed on appeal absent a manifest abuse of discretion.” Sanders v. Broyhill Furniture Industries, 124 N.C. App. 637, 639, 478 S.E.2d 223, 225 (1996) (citation omitted), disc. review denied, 346 N.C. 180, 486 S.E.2d 208 (1997). “Ordinarily, the Full Commission is the sole judge of the credibility of witnesses.” Id. (citations omitted). In cases such as this one, however, where the Full Commission reviews a cold record and does not conduct its own hearing, “this Court has recognized the general rule that ‘the hearing officer is the best judge of the credibility of witnesses because he is a firsthand observer of witnesses whose testimony he must weigh and accept or reject.’ ” Id. (citation omitted). “[W]hen the Commission reviews a deputy commissioner’s credibility determination on a cold record and reverses it without considering that the hearing officer may have been in a better position to make such an observation, it has committed a manifest abuse of its discretion.” Sanders, 124 N.C. App. at 639-40, 478 S.E.2d 223, 225. Accordingly, this Court has held that “prior to reversing the deputy commissioner’s credibility findings on review of a cold record, the full Commission must. . . demonstrate in its opinion that it considered the applicability of the general rule [that] encourages deference to the hearing officer[,] who is the best judge of credibility.” Sanders, 124 N.C. App. at 640, 478 S.E.2d 223, 225.
Here, the Full Commission’s opinion makes no reference at all to the credibility of witnesses. It in no way demonstrates that the Commission gave due consideration to the general rule that the hearing officer, as a firsthand observer, is the best judge of the credibility of witnesses. In reversing the Deputy Commissioner without addressing these matters, the Commission abused its discretion. For this reason, we reverse the opinion and award of the full Industrial Commission and remand to the Commission for consideration of the Deputy Commissioner’s findings of credibility.
*546Reversed and remanded.
Judges WALKER and SMITH concur.